DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-6) in the reply filed on 09/20/2022 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2022.

Priority
This application claims priority to foreign application JP2020-128073 filed 07/29/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 07/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 6 recites the limitation "the vibrating elements".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the cited limitation will be interpreted to refer to the “plurality of vibrating elements” as recited in Claim 1.
Claims 3-5 are rejected by dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitamura (US20210015458).
	Regarding claim 1, Kitamura teaches an ultrasonic probe (100) (Fig. 1, [0025]), comprising:
a vibrator (110) including a plurality of vibrating elements (110) arranged in a first direction ([0025-0027]);
an acoustic matching layer (130) formed on a living body side of the vibrator (110) (Fig. 1, [0025], [0031]); and
a back layer (150) formed on a back side of the vibrator (110) opposite the living body side (Fig. 1, [0025], [0035]),
wherein the plurality of vibrating elements (110) are formed by being divided by first grooves (170) passing through the vibrator (110) and the back layer (150) (Fig. 1, [0027], [0040], [0046]),
second grooves (180) passing through the vibrating elements (110) and penetrating into the back layer (150) are provided in each of the vibrating elements (Fig. 1, [0027], [0040], [0046]), and
a penetration depth of the second grooves (180) in a second direction in the back layer is less than a width of the second grooves (180) in the first direction in the vibrating elements (110) (Fig. 1, [0041], [0046], wherein the width is between 15 to 45 μm and depth of each groove is set to +10 to +100 μm relative to the thickness of the piezoelectric material 110). Because Kitamura teaches the backing layer (150) may include the second grooves (180) ([0046]), have a max width of 45 μm, and have a depth of +10 to +100 μm relative to the piezoelectric material (110) ([0041]), Kitamura therefore teaches a penetration depth of the second grooves in the backing layer less than a width of the second grooves. For example, the penetration depth may be +10 μm relative to the piezoelectric material, and the backing layer (150) includes the second grooves (180).
Regarding claim 2, Kitamura teaches the invention as claimed above in claim 1.
Kitamura further teaches wherein the penetration depth of the second grooves (180) in the second direction in the back layer is 0.8 times or less the width of the second grooves (180) in the first direction in the vibrating elements (110) ([0046], [0041], wherein the width may be 45 μm, the depth +10 to +36 μm relative to the piezoelectric material, and the backing layer 150 includes the second grooves 180). 0.8 times the width of 45 μm is 36 μm, which is within the disclosed range of +10 to +100 μm ([0041]).
Regarding claim 3, Kitamura teaches the invention as claimed above in claim 1.
Kitamura further teaches wherein a filler is filled in the first grooves (170) in the back layer (150) (Fig. 1, [0043-0046], wherein the grooves may be filled with fillers and the backing material 150 may include the first grooves 170).
Regarding claim 4, Kitamura teaches the invention as claimed above in claim 3.
Kitamura further teaches wherein the filler is epoxy resin ([0044-0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (US20210015458) as applied to claim 1 above, and further in view of Yoshida (US20130286786).
Regarding claim 5, Kitamura teaches the invention as claimed above in claim 1.
However, Kitamura fails to explicitly teach wherein a width of at least part of the first grooves in the first direction in the back layer is less than a width of the first grooves in the first direction in the vibrator.
In an analogous manufacturing method of an ultrasound transducer field of endeavor, Yoshida teaches such a feature. Yoshida teaches an ultrasound endoscope (1) including an ultrasound transducer section (20) (Fig. 1, [0041], [0043]). Yoshida teaches the ultrasound transducer is a c-MUT type transducer comprising a plurality of transducer elements (25) ([0046]). Yoshida teaches the elements (25) have dividing grooves (28) which are linear cut grooves to separate the cells into groups (30) ([0050]). Yoshida teaches a c-MUT array (40) including a substrate (41) and a flexible film (42) serving as a backing layer to the substrate (41) (Fig. 5, [0055]) Yoshida shows the c-MUT array (40) having dividing grooves (28) having a width LL in figures 6 and 7 ([0058]). Moreover, Yoshida teaches the bottom surface (28B) of the dividing groove (28) has a semicircular or arcuate shape; Yoshida teaches the sidewall portion (28A) is narrowed towards a depth direction of the dividing groove (28) (Figs. 6-7, [0062]). Yoshida teaches the arcuate shape is formed from using a dicing blade (103) with a disc shape having an arcuate shape distal end portion (103a) (Figs. 12a-c & 14, [0090-0096]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kitamura to have the grooves form an arcuate shaped distal/bottom portion as taught by Yoshida (Figs. 6-7, 12a-c, & 14, [0062]). Yoshida teaches dicing blades have distal end portions formed in an arcuate shape, thereby causing the bottom of the grooves they form to have also have an arcuate shape ([0090], [0095]). Kitamura similarly teaches forming grooves via using a disc shaped dicing blade (dicing saw) ([0042], wherein blades additionally typically have a narrowed distal end configured for cutting/dicing). Therefore, it would be obvious for Kitamura to also have grooves similar to Yoshida wherein a width of the bottom portion of a groove formed in a backing layer is less than a width of the groove in a vibrator or substrate portion. Yoshida shows grooves having a narrowing width in a depth direction may be appropriate for use in a transducer array (Figs. 6-7, [0062]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (US20210015458) as applied to claim 1 above, and further in view of Sato (US20060119222).
Regarding claim 6, Kitamura teaches the invention as claimed above in claim 1.
However, Kitamura fails to teach wherein the vibrating elements are arranged in the first direction and a third direction perpendicular to both the first direction and second direction.
In an analogous ultrasound probe including grooves field of endeavor, Sato teaches such a feature. Sato teaches a process of manufacturing an ultrasound probe (Fig. 13, [0090]). Sato teaches forming a base member (300) bonded to a bottom of a layered assembly (10), forming slits in the layered assembly (10) which additionally cuts slightly into the base member (300), and filling the slits with resin filler material ([0091]). Sato further teaches forming separating slits extending in X and Y directions (S205), thereby creating a 2D transducer array from a layered assembly (310) (Figs. 13 & 20, [0092], [0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kitamura to form a 2D transducer array as taught by Sato (Figs. 13 & 20, [0092], [0094]). In contrast, Kitamura teaches forming a 1D transducer array ([0027], [0041]). The obvious benefits of using a 2D ultrasound transducer array as opposed to a 1D ultrasound transducer array include the ability to acquire 3D/volumetric images. Moreover, 2D arrays allow for dynamic focusing and beam steering in both azimuthal and elevational directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793